—Appeals (1) from an order of the Supreme Court (Monserrate, J.), entered December 13, 1993 in Broome County, which, inter alia, granted the cross application of respondents Dorothy M. Hassert and Nationwide Insurance Company pursuant to CPLR 7503 to permanently stay arbitration between the parties, and (2) from the judgment entered thereon.
Order and judgment affirmed, upon the opinion of Justice Patrick D. Monserrate.
Cardona, P. J., Mikoll, Mercure, White and Casey, JJ., concur. Ordered that the order and judgment are affirmed, with costs.